Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	Claims 1, 14 and 15 are amended. Claims 16-17 are added. Claims 1-8 and 10-17 are pending.

Response to Arguments
With regards to applicant’s arguments, filed on 2/12/2021, regarding claims 1 and 15, the arguments are considered but are not persuasive. The applicant asserts that the combination of Hampel and Krishnaswamy does not teach or suggest: “wherein the at least one multi-connectivity network protocol is configured to register at the MPPM: and wherein the MPPM is configured to provide the multipath network protocol policy to the at least one multi-connectivity network protocol after the at least one multi-connectivity network protocol is registered at the MPPM”. Examiner respectfully disagrees
The combination of Hampel and Krishnaswamy, specifically Hampel discloses that the multi-homed host supports multiple interfaces to different networks. One end-to-end path can be created for each interface. SCTP/TCP Engine 125 [Performs the functions of the multi-path protocol manager] processes the stream of packets that arrive at the relay's TCP receiver. The relay function determines that a received packet pertains to the TCP section of a particular connection based on the IP addresses and port numbers carried on the packet header [which represents the TCP protocol’s information to be registered/written at the SCTP/TCP Engine 125]. (See Hampel; Par. [45]-[47])

As illustrated in Fig. 4 of Hampel, the multipath section comprises three interfaces 411, 412 and 413. Each interface provides access to a specific network. Multipath signaling information is carried in the packet header and/or payload. The relay function 300 relays packets between the MPTCP or MCTCP paths to a TCP connection at interface 421. Each interface supports a specific protocol [Each interface is associated with a particular multi-connectivity network protocol]. (See Hampel; Par. [71]-[73], [76])

Further, Hampel discloses, as illustrated in Fig. 7, a packet arrives at the relay on one of the multipath subflows. Signaling exchange on multipath connection management is provided to set up and tear down the multipath section of the connection. At step 710, relay function 300 evaluates all signaling information contained on the packet that refer to multipath- or subflow operation. At step 715, relay function 300 maps the packets subflow SEQ Number and subflow ACK Number to appropriate SEQ Number and ACK Number of the conventional transport section of the connection. At step 720, relay function 300 rewrites fields for SEQ-number-, ACK-number, IP addresses- and port numbers on the packet to the corresponding values used on the multi-path transport section. [When the packet is received on an established path, the path is associated with a particular interface, which is in turn associated with a particular transport protocol. The information of protocol is exchanged within the subflow and written/registered in the SCTP/TCP Engine 125. The signaling information of the subflow is determined according the registered protocol’s policies and rules] (See Hampel; Par. [79]-[85])

On the other hand, Krishnaswamy discloses the multipath manager 420 is configured to manage one or more of the paths of TCP layer 416, and helping scheduling which packet to send, at what rate and on which subflow (path). The multipath manager 420 may select a particular path to establish a subflow according to a health metric [which comprises parameters that determine the protocol policies]. (See Krishnaswamy; Par. [53]-[57], [63])

Therefore, for the reasons shown above, the combination of Hampel and Krishnaswamy clearly teaches the claimed invention. Therefore, the rejection of claims 1-8 and 10-15 is sustained.

The rejection of the newly added claims 16-17 is moot in view of new grounds of rejection.


Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 

4.	Claims 1-8 and 10-17 are rejected under 35 U.S.C. 103 as being unpatentable over Hampel (US. Pub. No. 2013/0195004 A1) in view of Krishnaswamy et al. (US. Pub. No. 2013/0077501 A1).
Regarding claim 1, Hampel discloses a multipath device (See Fig. 1; Router/server 120) for processing multipath data traffic (See Fig. 4; Relay function 300 that supports multipath transmission), the multipath device comprising:
a multipath network access interface comprising at least one access interface for receiving multipath data traffic (See par. [71] and Fig. 4 of Hampel for a reference to the multipath section comprises three interfaces 411, 412 & 413 coupled to the multipath relay function of Router 120); and
a host processor (See Fig. 1; Processor 122)  configured to operate at least one multi-connectivity network protocol (See par. [38]-[39] of Hampel for a reference to the processor 122 is adapted to provide multipath relay function to the host) 
wherein the at least one multi-connectivity network protocol is configured to process data traffic of the multipath data traffic (See par. [45], [62], [76] and Fig. 5 of Hampel for a reference to data packets are relayed [processed] between two stream-based multipath protocols like MPTCP, MCTCP or CMT SCTP. One path can be created for each interface. Each interface supports a specific protocol) that is related to the at least one multi-connectivity network protocol and received via multiple paths of the multipath network access interface (See par. [71]-[75] and Fig. 4 & 5 of Hampel for a reference to interfaces 411-413 support three distinct paths (associated with the source host). Each path support a specific protocol converging at interface 505. Traffic is classified by the MPTCP protocol and converged to interface 504 to constitute another three distinct paths (associated with the destination host through interfaces 501-503);
wherein the multipath network protocol policy depends on feedback from other multi-connectivity network protocols running on the host processor other than the at least one multi-connectivity network protocol (See par. [22], [87]-[88] of Hampel for a reference to the multipath device can relay packets and acknowledgment information between different multipath transport protocols. Feedback information such as SEQ, ACK and NACK messages is received from these protocols. Based on the feedback info, decisions are made to establish or teardown the path); and
wherein the at least one multi-connectivity network protocol is configured to register at the MPPM (See par. [22], [80], [87]-[88] of Hampel for a reference to protocol information such as SEQ, ACK & NACK are received, on each path in the packet’s header or payload, by the relay function. Based on the protocol information the path is either established (registered) or torn down (deregistered) in accordance to the protocol policies and rules).
wherein the MPPM is configured to provide the multipath network protocol policy to the at least one multi-connectivity network protocol after the at least one multi-connectivity network protocol is registered at the MPPM (See par. [79]-[85] of Hampel for a reference to the path, on which the packet is received, is associated with a particular interface, which is in turn associated with a particular transport protocol. The information of protocol is exchanged within the subflow and written/registered in the SCTP/TCP Engine 125. the corresponding policies and rules of the  registered protocol are determined according to the signaling information of the subflow)
Hampel does not explicitly disclose the multipath device comprising a multipath protocol policy manager (MPPM); wherein the MPPM is configured to manage the multiple paths of the multipath network access interface and/or the at least one access interface of the multipath network access interface according to a multipath network protocol policy; 
However, Krishnaswamy discloses the multipath device comprising a multipath protocol policy manager (MPPM) (See Fig. 4; Multipath manager 420 of Server 302); 
wherein the MPPM is configured to manage the multiple paths of the multipath network access interface (See Fig. 4; 412 of Krishnaswamy for a reference to the server 302 includes a plurality of interfaces that are utilized to communicate with the network) and/or the at least one access interface (See par. [53]-[56] of Krishnaswamy for a reference to the multipath manager 420 is configured to manage one or more of the paths of TCP layer 416, and helping scheduling which packet to send, at what rate and on which subflow (path)) of the multipath network access interface according to a multipath network protocol policy (See par. [57], [63] of Krishnaswamy for a reference to the multipath manager 420 may select a particular path to establish a subflow according to a health metric [which comprises parameters that determine the protocol policies]);
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was filed with the teaching of Krishnaswamy and Hampel. The motivation of combination is improving the efficiency of resource usage within the network, and enhancing user experience through improved resilience to network failure and increased throughput, by managing and splitting the information over multiple transport paths. (Krishnaswamy; Par. [07]).

Regarding claim 2, Hampel does not explicitly disclose wherein the MPPM is configured to manage path usage, bandwidth, load balancing, handover in case of path interruption, and/or capacity aggregation for the multiple paths of the multipath network access interface or the at least one access interface of the multipath network access interface.
However, the combination of Hampel and Krishnaswamy, specifically Krishnaswamy discloses wherein the MPPM is configured to manage path usage, bandwidth, load balancing, handover in case of path interruption, and/or capacity aggregation for the multiple paths of the multipath network access interface or the at least one access interface of the multipath network access interface (See par. [42], [45] and Fig. 4 of Krishnaswamy for a reference to the multipath manager 420 manages multipath subflows utilizing multiple paths between source and destination to achieve aggregated capacity and aggregated bandwidth across the multiple paths).
Krishnaswamy; Par. [07]).

Regarding claim 3, Hampel does not explicitly disclose wherein the MPPM is configured to apply capacity throttling to specific paths of the multiple paths of the multipath network access interface or to access interfaces of the multipath network access interface according to the multipath network protocol policy.
However, the combination of Hampel and Krishnaswamy, specifically Krishnaswamy discloses wherein the MPPM is configured to apply capacity throttling to specific paths of the multiple paths of the multipath network access interface or to access interfaces of the multipath network access interface according to the multipath network protocol policy (See par. [56]-[57] of Krishnaswamy for a reference to the multipath manager 420 includes a congestion control function that is configured to coordinate congestion among the multiple subflows over multipaths. Based on monitoring the congestion, it is determined which subflows (paths) to create/maintain and which one to suspend).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was filed with the teaching of Krishnaswamy and Hampel. The Krishnaswamy; Par. [07]).

Regarding claim 4, Hampel does not explicitly disclose wherein the MPPM is configured to restrict reception of the data traffic to specific types of network paths or access interfaces according to the multipath network protocol policy.
However, the combination of Hampel and Krishnaswamy, specifically Krishnaswamy discloses wherein the MPPM is configured to restrict reception of the data traffic to specific types of network paths or access interfaces according to the multipath network protocol policy (See par. [56]-[57], [61] of Krishnaswamy for a reference to that based on monitoring the congestion level by the multipath manager 420, some paths (that suffer from high congestion) and its associated subflows (protocols) will be suspended and traffic is transported via other paths).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was filed with the teaching of Krishnaswamy and Hampel. The motivation of combination is improving the efficiency of resource usage within the network, and enhancing user experience through improved resilience to network failure and increased throughput, by managing and splitting the information over multiple transport paths. (Krishnaswamy; Par. [07]).

Regarding claim 5, the combination of Hampel and Krishnaswamy, specifically Hampel discloses wherein the multipath network protocol policy further depends on feedback from other non-multi connectivity network protocols running on the host processor and/or on feedback delivered via an external input (See Par. [33], [47], [72] of Hampel for a reference to SCTP/TCP Engine 125 splits the packet's content into information based on flow payload and SEQ numbers associated with stream-based multipath protocol networks and acknowledgment information such as ACK/NACK numbers associated with conventional stream-based transport protocol network)

Regarding claim 6, Hampel does not explicitly disclose wherein the MPPM is configured to inform the at least one multi-connectivity network protocol to select and/or avoid using specific network paths of the multipath network access interface and/or specific access interfaces of the multipath network access interface according to the multipath network protocol policy.
However, the combination of Hampel and Krishnaswamy, specifically Krishnaswamy discloses wherein the MPPM is configured to inform the at least one multi-connectivity network protocol to select and/or avoid using specific network paths of the multipath network access interface and/or specific access interfaces of the multipath network access interface (See par. [56]-[57], [61] of Krishnaswamy for a reference to that based on monitoring the congestion level by the multipath manager 420, some paths (that suffer from high congestion) and its associated subflows (protocols) will be suspended and traffic is transported via other paths) See par. [57], [63] of Krishnaswamy for a reference to the multipath manager 420 may select a particular path to establish a subflow according to a health metric [which comprises parameters that determine the protocol policies]).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was filed with the teaching of Krishnaswamy and Hampel. The motivation of combination is improving the efficiency of resource usage within the network, and enhancing user experience through improved resilience to network failure and increased throughput, by managing and splitting the information over multiple transport paths. (Krishnaswamy; Par. [07]).

Regarding claim 7, Hampel does not explicitly disclose wherein the MPPM is configured to inform the multipath network access interface to drop data related to a specific network path according to the multipath network protocol policy.
However, the combination of Hampel and Krishnaswamy, specifically Krishnaswamy discloses wherein the MPPM is configured to inform the multipath network access interface to drop data related to a specific network path according to the multipath network protocol policy (See par. [56]-[57], [61] of Krishnaswamy for a reference to that based on monitoring the congestion level by the multipath manager 420, some paths (that suffer from high congestion) and its associated subflows (protocols) will be suspended and traffic is transported via other paths).
Krishnaswamy; Par. [07]).

Regarding claim 8, Hampel does not explicitly disclose wherein the MPPM comprises an external interface configured to receive the multipath network protocol policy or information for policy creation of the multipath network protocol policy from an external device.
However, the combination of Hampel and Krishnaswamy, specifically Krishnaswamy discloses wherein the MPPM comprises an external interface configured to receive the multipath network protocol policy or information for policy creation of the multipath network protocol policy from an external device (See par. [52] and Fig. 4 of Krishnaswamy for a reference to the server 302 [on which the multipath manager 420 resides] includes a plurality of interfaces 412 to receive data from external access points 306, 308 & 310).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was filed with the teaching of Krishnaswamy and Hampel. The motivation of combination is improving the efficiency of resource usage within the network, and enhancing user experience through improved resilience to network failure and increased Krishnaswamy; Par. [07]).

Regarding claim 10, Hampel does not explicitly disclose wherein the at least one multi-connectivity network protocol is configured to provide its capabilities and interests to the MPPM when registering at the MPPM.
However, the combination of Hampel and Krishnaswamy, specifically Krishnaswamy discloses wherein the at least one multi-connectivity network protocol is configured to provide its capabilities and interests to the MPPM when registering at the MPPM (See par. [57], [88] of Krishnaswamy for a reference to the multipath manager 420 receives each path’s health metric. Each path is associated with a specific protocol. Health metric includes information related to whether the path is capable to support multipath transmission or not, as well as rules and policies associated with the protocol).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was filed with the teaching of Krishnaswamy and Hampel. The motivation of combination is improving the efficiency of resource usage within the network, and enhancing user experience through improved resilience to network failure and increased throughput, by managing and splitting the information over multiple transport paths. (Krishnaswamy; Par. [07]).


However, the combination of Hampel and Krishnaswamy, specifically Krishnaswamy discloses wherein the MPPM is configured to hook into the at least one multi-connectivity network protocol to take over path management and/or data scheduling (See par. [42]-[43] and Fig. 2 of Krishnaswamy for a reference to the MPTCP protocol is selected and configured by the multipath manager 420 to manage the multipath subflows 258), in particular in cases in which the at least one multi-connectivity network protocol is not able to register and/or deregister at the MPPM (See par. [64] of Krishnaswamy for a reference to the case in which the multipath manager is not able to receive each path/protocol control information).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was filed with the teaching of Krishnaswamy and Hampel. The motivation of combination is improving the efficiency of resource usage within the network, and enhancing user experience through improved resilience to network failure and increased throughput, by managing and splitting the information over multiple transport paths. (Krishnaswamy; Par. [07]).

Regarding claim 12, the combination of Hampel and Krishnaswamy, specifically Hampel discloses wherein the host processor is configured to operate a plurality of network protocols See Par. [33] and Fig. 1 of Hampel for a reference to the processor of the router/server 120 operates stream-based multipath protocol networks 110 & 145 and conventional stream-based transport protocol network 130); and
wherein the host processor is configured to operate a Multipath Central Information Exchange (MCIE) unit which is configured to exchange information between at least two network protocols of the plurality of network protocols (See Par. [20]-[22] and Fig. 3 of Hampel for a reference to relay function 300 is configured to facilitate exchanging packet payload, feedback and protocol information between different multipath protocols and between multipath and conventional protocols).

Regarding claim 13, the combination of Hampel and Krishnaswamy, specifically Hampel discloses wherein the MPPM is configured to manage the multiple paths of the multipath network access interface based on information provided by the MCIE unit (See Par. [47], [71]-[76] and Fig. 1 of Hampel for a reference to relay function 300 receives payload, SEQ numbers and ACK numbers associated with subflows and make decisions to establish or teardown a path based on the received feedback. [Processor 122, executing software MPTCP engine 125 & SCTP/TCP 124 stored on the memory, is mapped to the multipath manager]).

Regarding claim 14, the combination of Hampel and Krishnaswamy, specifically Hampel discloses wherein the at least one multi-connectivity network protocol is configured to register See par. [22], [80], [87]-[88] of Hampel for a reference to protocol information such as SEQ, ACK & NACK are received, on each path in the packet’s header or payload, by the relay function. Based on the protocol information the path is either established (registered) or torn down (deregistered) in accordance to the protocol policies and rules).

	
Regarding claim 15, the claim is interpreted and rejected for the same reasons as set forth in claim 1.


Regarding claim 16, the combination of Hampel and Krishnaswamy, specifically Hampel discloses the method according to claim 15, further comprising: 
deregistering, by a multi-connectivity network protocol registered at the MPPM, at the MPPM based on termination of the multi-connectivity network protocol (See par. [69]-[71] of Hampel for a reference to in response to the termination of a subflow [protocol], the connection is torn down and therefore, the corresponding protocol is deregistered); and
Hampel does not explicitly disclose informing, by the MPPM, other network protocols in connection with the terminated multi-connectivity network protocol regarding termination of the terminated multi-connectivity network protocol.
However, the combination of Hampel and Krishnaswamy, specifically Krishnaswamy discloses informing, by the MPPM, other network protocols in connection with the terminated multi-See par. [56]-[57], [61] of Krishnaswamy for a reference to that based on monitoring the congestion level by the multipath manager 420, some paths, and its associated subflows (protocols), will be suspended and traffic is transported via other paths).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was filed with the teaching of Krishnaswamy and Hampel. The motivation of combination is improving the efficiency of resource usage within the network, and enhancing user experience through improved resilience to network failure and increased throughput, by managing and splitting the information over multiple transport paths. (Krishnaswamy; Par. [07]).

Regarding claim 17, the combination of Hampel and Krishnaswamy, specifically Hampel discloses wherein a multi-connectivity network protocol registered at the MPPM is configured to deregister at the MPPM (See par. [69]-[71] of Hampel for a reference to in response to the termination of a subflow [protocol], the connection is torn down and therefore, the corresponding protocol is deregistered); and
Hampel does not explicitly disclose wherein the MPPM is configured to inform other network protocols in connection with the terminated multi-connectivity network protocol regarding termination of the terminated multi-connectivity network protocol.
See par. [56]-[57], [61] of Krishnaswamy for a reference to that based on monitoring the congestion level by the multipath manager 420, some paths, and its associated subflows (protocols), will be suspended and traffic is transported via other paths).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was filed with the teaching of Krishnaswamy and Hampel. The motivation of combination is improving the efficiency of resource usage within the network, and enhancing user experience through improved resilience to network failure and increased throughput, by managing and splitting the information over multiple transport paths. (Krishnaswamy; Par. [07]).

Conclusion
5. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Sharma (US. Pub. No. 2016/0127539 A1) discloses a communication method and apparatus for operation, control and management of toll-free telecommunication lines.
Karampatsis et al. (US. Pub. No. 2019/0394624 A1) discloses system and methods for V2X communication over multiple radio access types. 
Busch et al. (US. Pub. No. 2009/0003313 A1) discloses methods and packet switches configured to activate a tunnel upon receiving a control packet.

6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

7.	Any inquiry concerning this communication from the examiner should be directed to RASHA FAYED whose telephone number is (571) 270-3804. The examiner can normally be reached on M-F 8:00AM-4:30PM.
	If attempts to reach the examiner by telephone are unsuccessful, the supervisory Examiner, Un Cho can be reached on (571)272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/R.K.F/Examiner, Art Unit 2413            

/UN C CHO/Supervisory Patent Examiner, Art Unit 2413